Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (McInerney, J.), rendered June 20, 1984, convicting him of criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s other contentions are either unpreserved for appellate review, or without merit. Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.